Name: 2003/836/EC: Council Decision of 27 November 2003 on the repeal of the Financial Regulation governing the budgetary aspects of the management by the Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the "Help Desk Server" of the Management Unit and of the Sirene Network Phase II
 Type: Decision
 Subject Matter: EU institutions and European civil service;  management;  civil law;  public finance and budget policy;  budget
 Date Published: 2003-12-03

 Avis juridique important|32003D08362003/836/EC: Council Decision of 27 November 2003 on the repeal of the Financial Regulation governing the budgetary aspects of the management by the Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the "Help Desk Server" of the Management Unit and of the Sirene Network Phase II Official Journal L 318 , 03/12/2003 P. 0023 - 0023Council Decisionof 27 November 2003on the repeal of the Financial Regulation governing the budgetary aspects of the management by the Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the "Help Desk Server" of the Management Unit and of the Sirene Network Phase II(2003/836/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the first sentence of the second subparagraph of Article 2(1) of the Protocol annexed to the Treaty on European Union and to the Treaty establishing the European Community, integrating the Schengen acquis into the framework of the European Union (hereinafter the Schengen Protocol),Whereas:(1) Council Decision 1999/322/EC of 3 May 1999(1) authorised the Secretary-General of the Council to act, in the context of the integration of the Schengen acquis within the European Union, as representative of certain Member States for the purposes of concluding contracts relating to the installation and the functioning of the "Help Desk Server" of the Management Unit and of the Sirene Network Phase II and to manage such contracts.(2) A Financial Regulation governing the budgetary aspects of the management by the Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, pursuant to Council Decision 1999/322/EC of 3 May 1999, was established by Council Decision 1999/323/EC of 3 May 1999(2).(3) That Financial Regulation laid down the detailed procedures for the establishment and implementation of the budget dealing with the revenue and expenditure required to meet the obligations arising under the contracts referred to in Decision 1999/322/EC.(4) There are no outstanding issues or obligations arising in respect of those contracts, which have expired.(5) Final discharge has been given to the Secretary-General by the representatives of the governments of the Member States concerned, meeting within the Council, in respect of the implementation of the budgets established pursuant to Decision 1999/323/EC for 1999, 2000 and 2001.(6) The budget established pursuant to Decision 1999/323/EC for 2002 was revoked by the representatives of the governments of the Member States concerned, meeting within the Council, on 8 April 2003.(7) The balance out-turn of 2001 for this budget was transferred to the SISNET budget(3) for 2002 by the representatives of the governments of the Member States concerned, meeting within the Council, on 8 April 2003.(8) Decision 1999/323/EC should therefore be repealed,HAS DECIDED AS FOLLOWS:Article 1Decision 1999/323/EC shall be repealed.Article 21. This Decision shall take effect on the date of its adoption.2. It shall be published in the Official Journal of the European Union.Done at Brussels, 27 November 2003.For the CouncilThe PresidentR. Castelli(1) OJ L 123, 13.5.1999, p. 49.(2) OJ L 123, 13.5.1999, p. 51.(3) Established pursuant to Council Decision 2000/265/EC (OJ L 85, 6.4.2000, p. 12), as last amended by Decision 2003/171/EC (OJ L 69, 13.3.2003, p. 25).